PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/608,293
Filing Date: 30 May 2017
Appellant(s): Ortiz et al.



__________________
Timothy C. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that Bacic (US 2014/0208768) does not anticipate claims 1 and 13 because the examiner is improperly interpreting tapping air from the compressor as the “low power mode” as claimed. Claims 1 and 13 define the low power mode as: “the low power mode restricts the gas turbine engine to operation within a portion of its normal parameters for at least one of temperature, rotor speed, and thrust.”  
Paragraph 004 of Bacic states that taking cooling air from the compressor results in reduced thrust being produced by the engine because the cooling air bypasses the combustor. Paragraphs 46-47 of Bacic discuss taking a portion of air compressed by the compressor and diverting the portion of air to heat exchanger 34, where the flow rate of the diverted compressed air is controlled by high pressure valve 36. Paragraph 50 of Bacic discusses the flow rate and temperature of the cooled cooling air are determined by HP valve 36 and the settings of valve 36 are controlled by controller 48. 
Paragraph 54 of Bacic discusses sensors measure the temperature of flows in ducts 32, 40, 44, 46 shown in Figures 3-4. Paragraph 55 of Bacic describes the measured temperature is compared in comparator 58 shown in Figure 7 with a 
Thus, when Bacic has a valve adjustment which increases the flow rate of cooling air taken from the compressor, it will result in a corresponding reduction of thrust compared with the flow rate of the original valve setting.  By operating with the reduction of thrust, the engine will therefore be operating within a portion of thrust.  As defined by the claims and Appellant’s specification at paragraph 0049 this would be the engine operating in a low power mode.
Appellant argues that Bacic does not anticipate claims 1 and 13 because the controller of Bacic is not configured to “cause the gas turbine engine to enter low power mode” nor configured to “maintain a current engine operating mode,” since Bacic is always tapping cooling air and thus is always in a “low power mode.” Appellant cites paragraphs 0012 and 0011 of Bacic as supporting this conclusion.  However, the §102 Rejections in the Final Rejection do not state that tapping any cooling air amounts to a low power mode, and further Bacic does not need to disclose a 0% flow rate of cooling air to meet the claims.

As described above, in paragraphs 50 and 55 and in Figure 7, Bacic discloses the claimed controller (48, 60) and control unit 60 causes the gas turbine engine to enter a low power mode when 60 receives a resulting error value from comparator 58 because the target temperature has been exceeded and 60 determines valve 36 must be adjusted to a position which increases the flow of cooling air taken from the compressor.  Further opening valve 36 and increasing the flow of cooling air taken from the compressor as compared to the flow taken by valve 36 at the previous setting for a current engine operating mode causes the corresponding reduction in thrust, i.e. operation within a portion of thrust which is the claimed “low power mode.”  If comparator 58 does not send an error value to control unit 60 indicative of the target temperature being exceeded, 60 would not demand a valve position to increase the flow but would instead maintain the current valve position, i.e. Bacic discloses the controller is configured to “maintain the current operating mode if the measured characteristic does not exceed the threshold.” 

The frequency of at least 1 Hz noted by Appellant is disclosed by Bacic in paragraph 61 and is the frequency of the oscillatory signal component of the valve described in paragraph 57, but paragraph 61 also discloses that the individual fluctuations in the valve caused by the oscillatory signal component affects the aerodynamic performance of the film cooling flow over the turbine blades without adversely affecting the overall mean flow consumption. This means the overall mean flow provided by the desired valve position determined by control unit 60 of the current engine operating mode may be maintained despite having the oscillation frequency. 
The mean or desired valve position demanded by control unit 60 does not change unless the comparator determines the sensor temperature is off target and sends the resulting error value to control unit 60 per paragraph 55 and Figure 7. Therefore, the controller maintains the desired valve position of the current engine 
Therefore, the §102 Rejections of claims 1 and 13 should be sustained.
Appellant argues that Bacic does not anticipate claims 11 and 12 because the valve adjustment of Bacic is the entry into the low power mode and thus the valve is not adjusted “prior to causing the gas turbine to enter low power mode.”
  The controller (60) performs a valve adjustment to tap more air (i.e. opening the valve to increase a flow of HP compressed air to the heat exchanger) because the comparator has sent an error value to 60 indicating the temperature threshold has been exceeded. This valve adjustment of taking more compressed air for cooling results in a reduction of the compressed air flowing to the combustor for combustion. Less air flow for combustion, compared to before the valve adjustment, results in operating with a reduced thrust or a portion of thrust, and the engine therefore enters the low power mode. The process of adjusting the valve position precedes the resulting reduction of thrust and entering the low power mode.  
Therefore, the §102 Rejections of dependent claims 11 and 12 should be sustained.
Because Appellant does not separately argue the merits of claims 2, 7, 13, 16, 19 and 21, these claims stand or fall with independent claims 1 and 13. Appellant states that claims 3-5, 8-10, 14, 17-18 and 22 are allowable based upon their dependency 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALYSON JOAN HARRINGTON/                                                                                                                                                                                                Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
Todd Manahan 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747     

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.